         Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 1 of 31



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IN RE: BEMIS SECURITIES LITIGATION                 19 CIV. 3356 (PGG)



            CONSOLIDATED AMENDED CLASS ACTION COMPLAINT FOR
                VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Lead Plaintiff Michael Dixon (“Plaintiff”), by and through his undersigned counsel, for his

Consolidated Amended Class Action Complaint against Defendants (defined below), alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of his counsel into the facts and circumstances alleged herein, which

included, without limitation, review and analyses of: (i) U.S. Securities and Exchange Commission

(“SEC”) filings of Bemis Company, Inc. (“Bemis” or the “Company”) and of Amcor Limited

(“Amcor”) through Amcor plc (f/k/a Arctic Jersey Limited) (“New Amcor”); (ii) press releases,

public statements, analyst reports, conference call transcripts, news articles, and other publications

disseminated by or concerning Bemis, Amcor or the Transaction (defined below); and (iii) other

information concerning Defendants.

                                        INTRODUCTION

       1.      This is a class action brought on behalf of all Bemis stockholders entitled to vote

on the proposal to adopt the Transaction Agreement (the “Transaction Agreement”) between

Bemis and Amcor and whose Bemis common stock was exchanged for 5.1 New Amcor shares

(the “Merger Consideration”) in connection with Bemis’ merger with Amcor (the “Transaction”).

This action is brought against Bemis and the members of its Board of Directors (the “Board” or

the “Individual Defendants,” collectively with Bemis, the “Defendants”) arising out of the

dissemination of a materially false and misleading Definitive Proxy Statement (“Proxy Statement”
         Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 2 of 31



or “Proxy”) in violation of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and SEC Rule 14a-9, 17 C.F.R. 240.14a-9. Bemis

stockholders approved the Transaction on May 2, 2019 (“Stockholder Vote”), and the Transaction

closed on June 11, 2019.

       2.      Bemis makes flexible and rigid plastic packaging used by leading food, consumer

products, healthcare, and other companies worldwide. In 2017, Bemis launched a reorganization

entitled “Agility,” a three-pronged approach to fix, strengthen, and grow its business. Bemis’

results and own public statements demonstrated that the Company was headed for a turnaround.

On July 26, 2018, Bemis announced its financial results for its second quarter ended June 30, 2018,

including an approximately 70% increase in its earnings per share (“EPS”) over the second quarter

of 2017. In the press release, Bemis’ President and Chief Executive Officer (“CEO”) defendant

William F. Austen (“Austen”) emphasized “Agility-related savings were approximately $9 million

during the second quarter of 2018, for a year-to-date total of $17 million, reflecting a solid pace to

meet the Company’s full year 2018 savings plan.”

       3.      In late 2017, Starboard Value LP (“Starboard”), notorious for being an

exceptionally aggressive activist investor, saw substantial value in Bemis. Starboard was no

stranger to the packaging industry, having run successful activist campaigns against packaging

companies MeadWestvaco Corp. and Wausau Paper Corp., which ultimately resulted in their sales

in 2015 and 2016, respectively. Following a September 2017 unconfirmed report that Amcor was

considering a Bemis acquisition, Starboard determined to make an Amcor-Bemis deal a certainty.

In November 2018, Starboard issued its 13F filing for the 2017 third quarter, disclosing it had

acquired 1.5 million Bemis shares. Over the next several months Starboard continued to add

Bemis shares, acquiring approximately 3.3% of Bemis’ outstanding stock at a time when the




                                                  2
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 3 of 31



Company’s shares were trading in the mid-to-high $40s per share. Thereafter, Starboard executed

on its playbook. After reaching a settlement to replace four directors in March 2018, Starboard

pushed the Company towards a sale despite Bemis’ promising standalone prospects, and cashed

out before the Transaction closed.

       4.      On August 6, 2018, Bemis and Amcor announced the Transaction. Based on the

closing price of Amcor common stock of A$15.28 per share on August 3, 2018, the implied value

of the Merger Consideration was $57.75 per share. 1 This was well below both the $60 per share

price projected by at least one analyst 2 and the $62.00 per-share midpoint of the all-important

Illustrative Discounted Cash Flow Analysis performed by Bemis’ financial advisor Goldman

Sachs & Co. LLC (“Goldman”) in opining on the fairness of the Transaction (“Bemis DCF”).

       5.      On March 27, 2019, Bemis filed the Proxy Statement with the SEC. Despite a clear

legal mandate to disclose all material information regarding the Transaction in a truthful, non-

misleading manner, Defendants violated the Exchange Act by misrepresenting and omitting

material information in the Proxy Statement and Proxy Supplement. 3 More specifically, the Proxy

Statement was materially misleading as to (i) the synergies projected to be achieved pursuant to

the Transaction, which were jointly developed by Bemis and Amcor management and defined in




1
  Proxy Statement at 90. Even this per-share valuation may be overstated given the imprecision
of valuing shares that trade on foreign exchanges such as the Australian Securities Exchange, the
exchange on which Amcor traded prior to the Transaction. For example, Defendants’ calculation
of the value of the Transaction is based upon an Australian dollar/US dollar exchange rate of 0.74,
which implies an Amcor closing price of $11.30 on August 3, 2018. Yahoo Finance reports
Amcor’s closing price on August 3, 2018 was $11.10, and thus an implied valuation of $56.61 per
share. Plaintiff reserves the right to challenge the purported valuation of the Merger Consideration
on this basis.
2
      https://nypost.com/2017/12/04/packaging-giant-bemis-hires-goldman-sachs-to-explore-sale-
options/
3
  The Defendants supplemented the Proxy Statement with additional information on April 25, 2019
(the “Proxy Supplement”).


                                                 3
         Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 4 of 31



the Proxy as “Net Synergies;” 45 (ii) Defendants’ good-faith opinions and beliefs concerning the

projected Net Synergies; and (iii) potential conflicts of interests faced by Goldman, Bemis’

financial advisor.

       6.         With respect to projected synergies, the value of Net Synergies became the crucial

selling point employed in the Proxy to convince Bemis stockholders of the fairness of the deal

given the overwhelming success of Agility, the standalone valuations calculated by Goldman in

the Bemis DCF, and the market’s bullish outlook on the future prospects of the Company. If Bemis

stockholders were being asked to give up ownership in a company that, on a standalone basis, had

a greater intrinsic value than the current value of what they were receiving back, then hyping the

added value of combining the two entities became the best way to accomplish that goal.

       7.         To that end, the “Background of the Transaction” section of the Proxy Statement

sets forth the estimated per share value of pre-tax run-rate synergies with respect to Amcor’s

various bids and proposals. Specifically:

            (a)          with respect to Amcor’s March 23, 2018 proposal, the Proxy Statement sets

forth on page 80:

       Amcor's proposal also estimated that the combined company would realize
       $160 million to $200 million of pre-tax run-rate synergies per year, which, if
       realized, would deliver approximately $6.00 per Bemis Share in additional value to
       former Bemis shareholders after the transaction was consummated, resulting in a
       total per-share implied valuation for Bemis of approximately $58.00 per Bemis
       Share[;]


4
  The Proxy Statement defines Net Synergies as “certain operating synergies projected to result
from the transaction…based upon a range of potential operating synergies jointly developed by
the management of Amcor and Bemis and approved for Goldman’s use by Bemis. Proxy
Statement at 103.
5
   The Proxy Statement includes four sets of projected financial information critical to
understanding the future prospects of Bemis as a standalone entity, the prospects of the combined
entity New Amcor, and ultimately the fairness if the Transaction: (i) the Bemis Forecasts; (ii)
Bemis’ Adjusted Amcor Forecasts; (iii) the Pro Forma Forecasts, and (iv) the Net Synergies. Id.
at 102-108.


                                                  4
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 5 of 31




            (b)          with respect to Amcor’s June 5, 2018 proposal, the Proxy Statement sets

forth on page 82:

       Amcor’s proposal also assumed that the combined company would realize at least
       $200 million of pre-tax run-rate net cost synergies per year, which, if realized,
       would deliver over $7.00 per Bemis Share in additional value to former Bemis
       shareholders after the transaction is consummated, resulting in a total per-share
       implied valuation for Bemis of approximately $60.00[; and]

            (c)          with respect to Amcor’s June 20, 2018 proposal, the Proxy Statement sets

forth on page 83:

       Amcor’s proposal also continued to assume that the combined company would
       realize at least $200 million of pre-tax run-rate net cost synergies per year, which,
       if realized, would deliver over $7.00 per Bemis Share in additional value to former
       Bemis shareholders after the transaction is consummated, resulting in a total per-
       share implied valuation for Bemis of approximately $61.00

Prominently featuring the self-serving synergy valuations embedded in Amcor’s bids in the

background section of the Proxy Statement was an obvious effort to influence and condition Bemis

stockholders to the idea that future synergies will make the Transaction worthwhile.

       8.         On June 22, 2018, the Bemis Board agreed to move forward with the Transaction

on the terms outlined in Amcor’s June 20 proposal. Id. at 83. Yet the Board did not get around to

initially evaluating the proposed synergies that Amcor had been touting in each of their bids until

July 6, 2018, two full weeks after agreeing to Amcor’s terms. Id. at 84. The Board waited nearly

another month to undertake what was arguably a full analysis of the synergies, when a third-party

consultant engaged by Amcor walked the Board through “the nature and magnitude of the

estimated synergies.” Id. at 87.

       9.         While the Proxy Statement discloses projected Net Synergies for 2019-2021 6 and



6
 $(17) million for FY 2019, $76 million for FY 2020, and $200 million for FY 2021. Id. at 107
and 108


                                                 5
           Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 6 of 31



that they were “jointly developed by the management of Amcor and Bemis,” it is silent to the most

important facts concerning their basis and formulation. In this regard, the Proxy Statement

misleadingly fails to disclose: (i) the assumptions and methodologies underlying the projected Net

Synergies; (ii) the specific role, if any, played by Bemis management, Defendants, or Bemis’

financial advisor Goldman in the development and calculation of the projected Net Synergies; (iii)

the identity and role played by Amcor’s “third-party” consultant in the development and

calculation of the projected Net Synergies. Given the importance of the Net Synergies in the

evaluation of the fairness of the Transaction, the omitted information was vital to Bemis

stockholders to permit a fully-informed Stockholder Vote, and renders the Proxy false and

misleading.

          10.     Perhaps more importantly, what is disclosed in the Proxy strongly suggests

Defendants and their financial advisor Goldman capitulated to Amcor’s self-serving estimates of

the projected value of the Net Synergies as a painless way to make the Transaction more appealing

to stockholders and secure the valuable benefits that accompanied the deal. It is more than a

coincidence the 2021 projected Net Synergies “developed jointly” by Bemis and Amcor

management are identical to the net cost synergies touted in the three Amcor proposals, and valued

at $6.00 - $7.00 per share. After all, Bemis management and Board did not even begin considering

the value of those synergies until July (after agreeing to Amcor’s June 20, 2018 terms), and

finalized them for provision to Goldman after the August 1 presentation from Amcor’s “third-party

consultant.” While the Proxy provides a timeframe for the evolution of Bemis’ stand-alone

projections (defined in the Proxy as the “Bemis Forecasts”) 7, the only context attributed to the

“other Forecasts” (including projected Net Synergies) was they were “subsequently developed in



7
    Id. at 103.


                                                6
         Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 7 of 31



connection with the [t]transaction.” Id. at 103.

       11.     As such, the circumstances and timing surrounding the creation of the projected

Net Synergies renders the statements included in the Proxy concerning Defendants’ belief in the

value of the projections in general, and the projected Net Synergies in particular, false and

misleading. More specifically, the Proxy’s representation that the projected Net Synergies “had

been reasonably prepared on a basis reflecting the best currently available estimates and

judgements of management of Bemis” is materially false and misleading because the Net

Synergies reflect Amcor’s, not Defendants’, estimates and judgements. Id. at 95. Similarly,

Defendants’ stated belief that Bemis’ shareholders will “…benefit from the net cost synergies

expected to result from the transaction, which are projected to be at least $180 million annually

(on a pre-tax basis) by the end of New Amcor’s third fiscal year . . . .” is rendered false and

misleading for identical reasons. Id. at 90.

       12.     The Proxy Statement’s lack of transparency concerning synergies appears to be

coming home to roost. A March 10, 2020 report by Spruce Point Capital Management (“Spruce

Point”) highlights that Amcor and Bemis told an “organic” EPS growth story through suspect cost

synergies. 8 According to Spruce Point, “Amcor claims $180m of Bemis deal cost synergies and

avoids discussion of sales synergies. Based on our analysis, deal costs are rising faster than

planned, and sales are vanishing.”      Spruce Report at 2.   The Spruce Report continues by

questioning Amcor’s recent guidance on cost synergies related to the Transaction, calling it

“dubious in light of evidence [Research and Development] spending is running $35mm below

plan,” concluding “Amcor was adamant at the deal announcement that cost synergies would not




8
 What Investors are Missing With the Amcor and Bemis $6.8bn Merger and Why Significant
Downside Risks Exist, https://www.sprucepointcap.com/amcor-plc/ (the “Spruce Report”).


                                                   7
         Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 8 of 31



include [Research and Development] cuts.” Id.

        13.        In addition, the Proxy Statement failed to disclose material information concerning

potential conflicts of interest faced by Goldman, the Board’s financial advisor. According to the

Proxy Statement, the Board’s decision to approve the Transaction was supported by Goldman’s

opinion to the Board “to the effect that as of August 6, 2018 and based upon and subject to the

factors and assumptions set forth in its opinion, the exchange ratio in the merger pursuant to the

Transaction Agreement was fair from a financial point of view” to Bemis stockholders. Proxy

Statement at 89-91. However, Goldman was incentivized to render, as it did, a favorable fairness

opinion that the Merger Consideration was fair to Bemis’ stockholders in order to secure additional

business in connection with divestitures necessary to secure regulatory approval for the

Transaction. The initial draft of the Transaction Agreement Amcor’s counsel sent to Bemis’

counsel on July 13, 2018 contemplated a cap on potential divestitures. Id. at 84. Antitrust-related

undertakings were a point of discussion for Amcor’s and Bemis’ counsel on July 23, 2018 and

antitrust covenants were discussed by the Board at its July 24, 2018 Board meeting, at which

Goldman was present. Id. at 85. Two days later, Goldman and Bemis entered into an engagement

letter, which contemplated Goldman’s role in any divestitures. Id. at 86. The Proxy Statement

sets forth that:

        in connection with obtaining regulatory approval for the transaction, Amcor and/or
        Bemis may be required to divest one or more of their respective businesses. As
        approved by Bemis, Goldman Sachs' Merchant Banking Division, or funds,
        investment vehicles or other entities managed, sponsored or advised by Goldman
        Sachs’ Merchant Banking Division or in which it may have economic interests may
        participate in any sale process with respect to such businesses, including potentially
        bidding on and purchasing one or more of such businesses.

Id. at 102.

        14.        The Proxy Statement failed, however, to disclose: (i) when Bemis approved




                                                    8
         Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 9 of 31



Goldman’s Merchant Banking Division, or funds, investment vehicles or other entities managed,

sponsored or advised by Goldman’s Merchant Banking Division or in which it may have economic

interests, participating in any sale process with respect to the businesses that Amcor and/or Bemis

might be required to divest in connection with obtaining regulatory approval for the Proposed

Transaction, including potentially bidding on and purchasing one or more of such businesses; and

(ii) the specific content and nature of the discussions Goldman had with Bemis regarding its

potential participation in any sale process with respect to businesses Amcor and/or Bemis might

be required to divest, including with respect to potentially bidding on and purchasing one or more

of such businesses. Unsurprisingly, the European Commission required Bemis to divest three

plants located in the United Kingdom and Ireland in order to attain regulatory approval. 9 Similarly,

the U.S. Department of Justice required Amcor to divest three manufacturing facilities located in

Ashland, Massachusetts; Milwaukee, Wisconsin; and Madison, Wisconsin; along with certain

related assets, to complete the Transaction. 10 As a result of the omission of the details of the timing

and nature of negotiations concerning the terms of Goldman’s engagement letter with respect to

its participation in any divestitures, the Individual Defendants misled Bemis stockholders by

providing an incomplete picture of the full extent of Goldman’s conflicts and the role the Board

had in incentivizing Goldman to opine on the fairness of the Transaction.                This material

information was necessary for Bemis stockholders to fully understand the arrangements that

Goldman was operating under in order to determine whether there were conflicts that called into

question the independence of Goldman and/or the adequacy of its fairness opinion as a whole and




9
   https://www.amcor.com/media/news/european-commission-approval-received-for-amcor-and-
bemis-transaction
10
       https://www.justice.gov/opa/pr/justice-department-requires-amcor-divest-medical-flexible-
packaging-assets-order-proceed


                                                   9
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 10 of 31



Goldman’s and the Board’s attempt to make the undervalued Transaction appear fair.

       15.     As a result of the materially misleading Proxy Statement, to the benefit of Starwood

and Bemis insiders, Bemis’ uninformed stockholders voted in favor of the Transaction on May 2,

2019. A majority of Bemis’ stockholders voted to approve the Transaction, and the Transaction

closed on June 11, 2019. The materially false and misleading Proxy was an essential link in the

consummation of the Transaction, as the Stockholder Vote and resulting Transaction could not

have occurred without the dissemination of the Proxy Statement.

       16.     This action seeks damages on behalf of Bemis’ stockholders, incurred as a result of

the Defendants’ materially misleading Proxy Statement disseminated in contravention of Sections

14(a) and 20(a) of the Exchange Act.

                                 JURISDICTION AND VENUE

       17.     This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and Rule 14a-9 promulgated thereunder pursuant to Section

27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).

       18.     The Court has jurisdiction over Defendants because each defendant is either a

corporation that conducts business in and maintains operations in this District, or is an individual

who has sufficient minimum contacts with this District so as to render the exercise of jurisdiction

by this Court permissible under traditional notions of fair play and substantial justice.

       19.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants

are found or are inhabitants or transact business in this District. Bemis’ common stock traded on

the New York Stock Exchange, and the combined company’s common stock trades on the New

York Stock Exchange, which is headquartered in this District, rendering venue in this District

appropriate.




                                                 10
       Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 11 of 31



                                             PARTIES

       20.    Plaintiff was at all times relevant hereto, a continuous stockholder of Bemis.

       21.    Before the Transaction, Bemis, a Missouri corporation, was a supplier of flexible

and rigid plastic packaging used by leading food, consumer products, healthcare, and other

companies worldwide. Headquartered in Neenah, Wisconsin, Bemis employed approximately

16,000 individuals worldwide. The Company’s common stock traded on the New York Stock

Exchange under the ticker symbol “BMS.”

       22.    Defendant Austen served as President, CEO and a director of Bemis from 2014

through the completion of the Transaction.

       23.    Defendant Katherine C. Doyle (“Doyle”) served as a director of the Company from

2017 through the completion of the Transaction.

       24.    Defendant Adele M. Gulfo (“Gulfo”) served as a director of the Company from

2015 through the completion of the Transaction.

       25.    Defendant David S. Haffner (“Haffner”) served as a director of the Company from

2004 through the completion of the Transaction.

       26.    Defendant Timothy M. Manganello (“Manganello”) served as Chairman of the

Board and a director of the Company from 2004 through the completion of the Transaction.

       27.    Defendant Arun Nayar (“Nayar”) served as a director of the Company from 2015

through the completion of the Transaction.

       28.    Defendant Guillermo Novo (“Novo”) served as a director of the Company from

2018 through the completion of the Transaction. Defendant Novo was appointed to the Board

pursuant to Starboard’s March 16, 2018 agreement with the Company.

       29.    Defendant Marran H. Ogilvie (“Ogilvie”) served as a director of the Company from




                                               11
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 12 of 31



2018 through the completion of the Transaction. Defendant Ogilvie was appointed to the Board

pursuant to Starboard’s March 16, 2018 agreement with the Company.

       30.    Defendant David T. Szczupak (“Szczupak”) served as a director of the Company

from 2012 through the completion of the Transaction.

       31.    Defendant Holly A. Van Deursen (“Van Deursen”) served as a director of the

Company from 2008 through the completion of the Transaction.

       32.    Defendant Philip G. Weaver (“Weaver”) served as a director of the Company from

2005 through the completion of the Transaction.

       33.    Defendant George W. Wurtz III (“Wurtz”) served as a director of the Company

from 2018 through the completion of the Transaction. Defendant Wurtz was appointed to the

Board pursuant to Starboard’s March 16, 2018 agreement with the Company.

       34.    Defendant Robert H. Yanker (“Yanker”) served as a director of the Company from

2018 through the completion of the Transaction. Defendant Yanker was appointed to the Board

pursuant to Starboard’s March 16, 2018 agreement with the Company.

       35.    Defendants referenced in paragraphs 22 to 34 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

                              OTHER RELEVANT ENTITIES

       36.    Before the Transaction, Amcor, an Australian company, was a global leader in

responsible packaging solutions, supplying a broad range of rigid and flexible packaging products

into the food, beverage, healthcare, personal care and other fast moving consumer end markets.

Amcor operates around 195 sites in over 40 countries, with approximately 35,000 employees. For

the year ended 30 June 2017, Amcor generated revenues of US$9.1 billion and EBITDA of US$1.4

billion. Amcor’s stock traded on the Australian Securities Exchange under the ticker symbol




                                               12
         Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 13 of 31



“AMC.”

        37.     New Amcor is a limited company incorporated under the Laws of the Bailiwick of

Jersey. On October 10, 2018, New Amcor was renamed “Amcor plc” and became a public limited

company incorporated under the Laws of the Bailiwick of Jersey. Following the completion of

the Transaction, New Amcor’s stock trades on the New York Stock Exchange under the ticker

symbol “AMCR.”

        38.     Arctic Corp. was a Missouri corporation and a wholly-owned subsidiary of New

Amcor.

                               CLASS ACTION ALLEGATIONS

        39.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of all persons and entities that owned Bemis common stock (the

“Class”). Excluded from the Class are Defendants and their affiliates, immediate families, legal

representatives, heirs, successors or assigns and any entity in which Defendants have or had a

controlling interest.

        40.     Plaintiff’s claims are properly maintainable as a class action under Rule 23 of the

Federal Rules of Civil Procedure.

        41.     The Class is so numerous that joinder of all members is impracticable. While the

exact number of Class members is unknown to Plaintiff at this time and can only be ascertained

through discovery, Plaintiff believes that there are thousands of members in the Class. As of March

20, 2019, there were approximately 91,211,989 shares of Bemis common stock issued and

outstanding. All members of the Class may be identified from records maintained by Bemis or its

transfer agent and may be notified of the pendency of this action by mail, using forms of notice

similar to those customarily used in securities class actions.




                                                  13
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 14 of 31



        42.     Questions of law and fact are common to the Class and predominate over questions

affecting any individual Class member, including, inter alia:

                (a)     Whether Defendants have violated Section 14(a) of the Exchange Act and

Rule 14a-9 promulgated thereunder;

                (b)     Whether the Individual Defendants have violated Section 20(a) of the

Exchange Act; and

                (c)     Whether Plaintiff and the other members of the Class have been damaged

and the proper measure of damages.

        43.     Plaintiff will fairly and adequately protect the interests of the Class, and has no

interests contrary to or in conflict with those of the Class that Plaintiff seeks to represent. Plaintiff

has retained competent counsel experienced in litigation of this nature.

        44.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy. Plaintiff knows of no difficulty to be encountered in the

management of this action that would preclude its maintenance as a class action.

        45.     Defendants have acted on grounds generally applicable to the Class with respect to

the matters complained of herein, thereby making appropriate the relief sought herein with respect

to the Class as a whole.

                                SUBSTANTIVE ALLEGATIONS

Company Background

        46.     Bemis was founded in 1858 as a manufacturer of printed cotton bags for food

products. Bemis was incorporated in 1885 as Bemis Bro. Bag Company with the name changed

to Bemis Company, Inc. in 1965. Bemis was a global manufacturer of flexible and rigid packaging

products. The majority of Bemis’ products were sold to customers in the food industry. Other




                                                   14
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 15 of 31



customers included companies in the following types of businesses: chemical, agribusiness,

medical, pharmaceutical, personal care, electronics, industrial, and other consumer goods. As of

December 31, 2017, Bemis had approximately 16,500 employees worldwide.

       47.     Bemis’ business activities were organized around three reportable business

segments: (1) U.S. Packaging (65% of 2017 net sales), (2) Latin America Packaging (18% of 2017

net sales) and (3) Rest of World Packaging (17% of 2017 net sales).

       48.     The U.S. Packaging segment represented all food, consumer, and industrial

products packaging-related manufacturing operations located in the United States. This segment

manufactured multilayer polymer, blown and cast film structures which are then converted to

produce packaging for processed and fresh meat, dairy, liquids, frozen foods, cereals, snacks,

cheese, coffee, condiments, candy, pet food, bakery, lawn and garden, tissue, fresh produce,

personal care and hygiene, disposable diapers, and agribusiness.

       49.     The Latin America Packaging segment included all food and non-food packaging-

related manufacturing operations located in Latin America. This segment manufactured multilayer

polymer, blown and cast film structures to produce packaging sold for a variety of food, medical,

pharmaceutical, personal care, electronics, and industrial applications.     Additional products

included injection molded and thermoformed plastic as well as folding carton packaging. These

packaging solutions were used for a variety of applications including processed and fresh meat,

dairy, liquids, snacks, cheese, coffee, condiments, candy, bakery, tissue, fresh produce, personal

care and hygiene, disposable diapers, pet food, pharmaceutical, and medical devices.

       50.     The Rest of World Packaging segment included all food and non-food packaging-

related manufacturing operations located in Europe and Asia-Pacific as well as medical device and

pharmaceutical packaging-related manufacturing operations in the U.S., Europe, and Asia. This




                                               15
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 16 of 31



segment manufactured multilayer polymer, blown and cast film structures to produce packaging

sold for a variety of food, medical, pharmaceutical, personal care, electronics, and industrial

applications. These applications included processed and fresh meat, dairy, liquids, snacks, cheese,

coffee, condiments, candy, bakery, tissue, fresh produce, personal care and hygiene,

pharmaceutical, and medical devices.

       51.     During 2017, Bemis launched Agility, its three-pronged approach to fix, strengthen,

and grow its business.

       52.     On July 26, 2018, Bemis issued a press release announcing its financial results for

its second quarter ended June 30, 2018. For the quarter, the Company reported a significant

improvement in earnings, including an approximately 70% increase in its EPS over the second

quarter of 2018. Bemis further reported an increase in its adjusted EPS, cash from operations, U.S.

Packaging operating profit, Latin America Packaging operating profit and Rest of World

Packaging operating profit, as set forth in the following table:




       53.     Defendant Austen commented on the quarter, stating:

       We delivered strong earnings this quarter and continued to make progress on
       Agility, which is our plan to fix, strengthen, and grow our business . . . . Operating
       profit increased $20 million compared to last year, with strong improvement in all
       of our business segments. In our U.S. business, operating profit increased nearly
       $10 million as a result of the benefits of Agility and strong operations within our
       factories. In our Latin America business, despite currency translation headwinds,
       operating profit increased $6 million due to continued variable and fixed cost
       improvements made in light of the challenging economic environment in Brazil.


                                                 16
         Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 17 of 31



         Our teams in Brazil also did an excellent job mitigating the impact from the
         nationwide trucker strike during the quarter. And in our Rest of World business,
         operating profit increased nearly $4 million driven by strong organic sales growth
         of healthcare packaging.

         . . . We delivered a solid first half in 2018, increasing adjusted earnings per share
         by $.25 over the prior year. Our teams across the globe are committed to improving
         our business for the long-term.

         54.     In the press release, the Company also provided an update on Agility, noting that

“Agility-related savings were approximately $9 million during the second quarter of 2018, for a

year-to-date total of $17 million, reflecting a solid pace to meet the Company’s full year 2018

savings plan.”

The Process Leading to the Transaction

         55.     On September 7, 2017, certain media outlets published unconfirmed reports that

Amcor was considering a potential acquisition of Bemis. Shortly thereafter, Starboard began

acquiring Bemis shares. In November 2018, Starboard issued its 13F filing for the 2017 third

quarter, disclosing it had acquired 1.5 million Bemis shares. Over the next several months

Starboard continued to add Bemis shares, acquiring approximately 3.3% of Bemis’ outstanding

stock.

         56.     During the second half of 2017, Bemis held discussions with each of Amcor, and

strategic parties referred to in the Proxy Statement as “Party A” and “Party B” regarding a potential

transaction.

         57.     On March 16, 2018, Bemis and Starboard announced they had reached a settlement,

pursuant to which Defendants Novo, Ogilvie, Wurtz and Yanker were appointed to the Board.

         58.     On March 23, 2018, Amcor submitted a confidential letter to the Board containing

a proposal to acquire Bemis in which Bemis stockholders would own approximately 28% of the

combined company based on a fixed exchange ratio of 4.8 Amcor shares for each Bemis share,



                                                  17
       Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 18 of 31



implying a valuation of $52.00 per Bemis share. Amcor’s proposal also estimated that the

combined company could achieve synergies, which, if realized, would deliver approximately $6.00

per Bemis share in additional value to former Bemis stockholders after the transaction was

consummated.

       59.     In May 2018, Bemis held discussions with a strategic party referred to in the Proxy

Statement as “Party C” and a private investment company referred to in the Proxy Statement as

“Party D.” Throughout June 2018, Party C reiterated its interest in a potential combination with

Bemis and its belief that if Party C and Bemis entered into a confidentiality agreement, Party C

would be in a position to make a merger or acquisition proposal to Bemis.

       60.     On June 5, 2018, Amcor submitted a confidential letter to the Board containing a

revised proposal to combine Bemis and Amcor at a fixed exchange ratio of 5.0 Amcor shares per

Bemis share, with Bemis stockholders owning approximately 28.4% of the combined company.

Including the value of potential synergies, the revised proposal had an implied value of

approximately $60.00 per Bemis share.

       61.     On June 8, 2018, Bemis and Party D entered into a confidentiality agreement.

       62.     On June 20, 2018, Amcor submitted a revised proposal to acquire Bemis at a fixed

exchange ratio of 5.1 Amcor shares per Bemis share. The proposal also assumed that the combined

company would realize synergies resulting in an additional $7.00 per Bemis share.

       63.     Throughout July and the first week of August 2018, the parties and their advisors

negotiated the terms of the Proposed Transaction and Transaction Agreement.

       64.     At an August 6, 2018 Board meeting, Goldman rendered its fairness opinion and

the Board approved the Transaction Agreement.           The parties subsequently executed the

Transaction Agreement.




                                               18
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 19 of 31



The Transaction

       65.     On August 6, 2018, Amcor and Bemis issued a joint press release announcing the

Transaction. The press release stated, in relevant part:

       MELBOURNE, AUSTRALIA and NEENAH, WISCONSIN — Amcor Limited
       (ASX: AMC) and Bemis Company, Inc. (NYSE: BMS) today announced that their
       respective Boards of Directors have unanimously approved a definitive agreement
       under which Amcor will acquire Bemis in an all-stock combination. Combining
       these two complementary companies will create the global leader in consumer
       packaging, with the footprint, scale and capabilities to drive significant value for
       shareholders, offer customers and employees the most compelling value
       proposition in the packaging industry and deliver the most sustainable innovations
       for the environment.

       The transaction will be effected at a fixed exchange ratio of 5.1 Amcor shares for
       each Bemis share, resulting in Amcor and Bemis shareholders owning
       approximately 71% and 29% of the combined company, respectively. This is
       equivalent to a transaction price of US$57.75 per Bemis share based on Amcor’s
       closing share price of A$15.28(4) on August 3, 2018, and represents a premium of
       25% to Bemis’ closing price of US$46.31 per share as of August 2, 2018(5).

       Amcor’s CEO, Ron Delia, said: “The strategic rationale for this combination and
       the financial benefits are highly compelling for both Amcor and Bemis
       shareholders. We are convinced this is the right deal at the right time for both
       companies, and with the right structure for both sets of shareholders to participate
       in a unique value creation opportunity. Amcor identified flexible packaging in the
       Americas as a key growth priority and this transaction delivers a step change in that
       region.

       “There are an increasing number of opportunities arising for a leading packaging
       company to capitalize on shifting consumer needs, an evolving customer landscape
       and the need to provide responsible packaging solutions that protect the
       environment. With this transaction, Amcor will have a stronger value proposition
       with the scale, breadth and resources to unlock value from these opportunities, for
       the benefit of our shareholders, customers and employees.”

       “Amcor’s financial profile will be enhanced, and our existing capital allocation
       framework, or shareholder value creation model, will be maintained and
       strengthened with this transaction. The combined company expects to have an
       investment grade balance sheet that provides immediate capacity for further
       disciplined investment as well as a compelling, progressive dividend. Amcor will
       draw on our extensive merger integration experience to deliver the substantial
       benefits of this combination.”




                                                19
       Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 20 of 31



       Bemis’ President and CEO, William F. Austen, said: “The combination of Bemis
       and Amcor is transformational, bringing together two highly complementary
       organizations to create a global leader in consumer packaging. We believe this
       combination, which is an exciting growth story for both companies, will benefit all
       stakeholders. Our employees will benefit as part of a larger and more global
       organization focused on a commitment to customer service, integrity and
       supporting strong teams. In addition, the combination will enable us to offer global,
       regional and local customers the most compelling value proposition in the industry
       through a broader product portfolio, increased product differentiation and enhanced
       operating capabilities, while leveraging Bemis’ extensive U.S. manufacturing base
       and strengths in material science and innovation. Our shareholders will receive a
       significant premium in this transaction, reflecting the value we’ve built as an
       organization, as well as the opportunity to continue to participate in the upside
       potential of a more diversified combined company with greater scale and
       resources. We look forward to working together with Amcor to ensure a seamless
       integration.”

       Amcor’s CEO, Ron Delia, concluded, “Amcor and Bemis have many things in
       common starting with proud histories that date back more than 150 years. Both
       companies are grounded in strong values, a shared commitment to innovation and
       value-added consumer packaging, and have talented management teams.”

       “We have always had a great deal of respect for Bemis and we are thrilled that its
       team in Wisconsin and around the world will be joining Amcor. Many people at
       Amcor today have joined us through acquisitions, including many of our leadership
       team, and we would expect Bemis to be well represented in Amcor at all levels of
       the organization.”

The Conflicted Defendants and Bemis Management Each Had Personal Financial
Reasons for Supporting the Unfair Transaction

       66.     Bemis’ directors and management faced personal conflicts of interest that

motivated them to support the Transaction.

       67.     Pursuant to the Bemis Incentive Plan, all outstanding and unvested Bemis equity

awards would vest (with Bemis performance stock units vesting assuming target level of

performance has been achieved) as of the effective time. The following table sets forth the

aggregate consideration that each named executive officer would receive in connection with their

Bemis equity awards that were subject to accelerated vesting in connection with the Proposed

Transaction:



                                                20
           Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 21 of 31




           68.   In addition, if they were terminated in connection with the Proposed Transaction,

Bemis’ named executive officers would receive substantial cash severance payments, as set forth

in the following table:
(in USD)                            Cash(1)             Equity(2)       Benefits(3)    Total(4)
William F. Austen                     28,669,266            9,177,967        160,462      38,007,695
Michael B. Clauer                      1,396,616            2,051,395         71,923       3,519,934
Sheri H. Edison                        2,943,189            1,193,693         97,376       4,234,258
Timothy S. Fliss                       2,325,842              822,376         79,582       3,227,800
Fred Stephan                             540,959            1,820,487             —        2,361,446

           69.   Moreover, each Bemis executive officer other than defendant Austen and Bemis’

Chief Financial Officer Michael Clauer (“Clauer”) received a retention bonus award that will vest

and be paid on the one-year anniversary of the closing, subject to the executive officer’s continued

employment through such date, or such earlier termination of the executive officer’s employment

by Bemis other than for misconduct or non-performance.

           70.   Finally, certain Company insiders secured positions for themselves with the

combined company.         For example, defendant Austen and Clauer entered into consulting

arrangements with Amcor (for initial periods of 6-months and 3-months, respectively) pursuant to

which they would provide transition services, as requested by Amcor.

The False and Misleading Proxy Statement

           71.   On March 27, Defendants filed a materially incomplete and misleading Proxy

Statement with the SEC and disseminated it to Bemis’ stockholders. The Proxy Statement, which

recommended that Bemis’ stockholders vote in favor of the Transaction and was an essential link



                                                   21
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 22 of 31



in the accomplishment of the Transaction, omitted and/or misrepresented material information that

was necessary for the Company’s stockholders to make an informed voting decision in connection

with the Transaction.

       72.     Specifically, as set forth below, the Proxy Statement omitted and/or misrepresented

material information in contravention of §§ 14(a) and 20(a) of the Exchange Act and SEC Rule

14a-9 promulgated thereunder concerning: (i) circumstances surrounding development and

creation of the projected Net Synergies; (ii) Defendants’ good-faith opinions and beliefs

concerning the projected Net Synergies; and (iii) potential conflicts of interests faced by Goldman,

Bemis’ financial advisor.

Material Omissions Concerning the Projected Synergies

       73.     With respect to projected synergies, the value of Net Synergies became the crucial

selling point employed in the Proxy to convince Bemis stockholders of the fairness of the deal

given the overwhelming success of Agility, the standalone valuations calculated by Goldman in

the Bemis DCF, and the market’s bullish outlook on the future prospects of the Company. If Bemis

stockholders were being asked to give up ownership in a company that, on a standalone basis, had

a greater intrinsic value than the current value of what they were receiving back, then hyping the

added value of combining the two entities became the best way to accomplish that goal.

       74.     To that end, the “Background of the Transaction” section of the Proxy Statement

sets forth the estimated per share value of pre-tax run-rate synergies with respect to Amcor’s

various bids and proposals. Specifically:

       (a)     with respect to Amcor’s March 23, 2018 proposal, the Proxy Statement sets forth

on page 80:

       Amcor’s proposal also estimated that the combined company would realize $160
       million to $200 million of pre-tax run-rate synergies per year, which, if realized,



                                                22
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 23 of 31



       would deliver approximately $6.00 per Bemis Share in additional value to former
       Bemis shareholders after the transaction was consummated, resulting in a total per-
       share implied valuation for Bemis of approximately $58.00 per Bemis Share[;]

       (b)     with respect to Amcor’s June 5, 2018 proposal, the Proxy Statement sets forth on

page 82:

       Amcor’s proposal also assumed that the combined company would realize at least
       $200 million of pre-tax run-rate net cost synergies per year, which, if realized,
       would deliver over $7.00 per Bemis Share in additional value to former Bemis
       shareholders after the transaction is consummated, resulting in a total per-share
       implied valuation for Bemis of approximately $60.00[; and]


       (c)     with respect to Amcor’s June 20, 2018 proposal, the Proxy Statement sets forth on

page 83:

       Amcor’s proposal also continued to assume that the combined company would
       realize at least $200 million of pre-tax run-rate net cost synergies per year, which,
       if realized, would deliver over $7.00 per Bemis Share in additional value to former
       Bemis shareholders after the transaction is consummated, resulting in a total per-
       share implied valuation for Bemis of approximately $61.00.

Prominently featuring the self-serving synergy valuations embedded in Amcor’s bids in the

background section of the Proxy Statement was an obvious effort to influence and condition Bemis

stockholders to the idea that future synergies will make the Transaction worthwhile.

       75.     On June 22, 2018, the Bemis Board agreed to move forward with the Transaction

on the terms outlined in Amcor’s June 20 proposal. Proxy Statement at 83. Yet the Board did not

get around to initially evaluating the proposed synergies that Amcor had been touting in each of

their bids until July 6, 2018, two full weeks after agreeing to agreeing to Amcor’s terms. Id. at 84.

The Board waited nearly another month to undertake what was arguably a full analysis of the

synergies, when a third-party consultant engaged by Amcor walked the Board through “the nature

and magnitude of the estimated synergies.” Id. at 87.




                                                 23
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 24 of 31



       76.     While the Proxy Statement discloses projected Net Synergies for 2019-2021 11 and

that they were “jointly developed by the management of Amcor and Bemis,” it is silent to the most

important facts concerning their basis and formulation. In this regard, the Proxy Statement

misleadingly fails to disclose: (i) the assumptions and methodologies underlying the projected Net

Synergies; (ii) the specific role, if any, played by Bemis management, Defendants, or Bemis’

financial advisor Goldman in the development and calculation of the projected Net Synergies; (iii)

the identity and role played by Amcor’s “third-party” consultant in the development and

calculation of the projected Net Synergies. Given the importance of the Net Synergies in the

evaluation of the fairness of the Transaction, the omitted information was vital to Amcor

stockholders to permit a fully-informed Stockholder Vote, and renders the Proxy false and

misleading.

       77.     Perhaps more importantly, what is disclosed in the Proxy strongly suggests

Defendants and their financial advisor Goldman capitulated to Amcor’s self-serving estimates of

the projected value of the Net Synergies as a painless way to make the Transaction more appealing

to stockholders and secure the valuable benefits that accompanied the deal. It is more than a

coincidence the 2021 projected Net Synergies “developed jointly” by Bemis and Amcor

management are identical to the net cost synergies touted in the three Amcor proposals, and valued

at $6.00 - $7.00 per share. After all, Bemis management and Board did not even begin considering

the value of those synergies until July (after agreeing to Amcor’s June 20, 2018 terms), and

finalized them for provision to Goldman after the August 1 presentation from Amcor’s “third-party

consultant.” While the Proxy provides a timeframe for the evolution of the Bemis Forecasts 12, the



11
   $(17) million for FY 2019, $76 million for FY 2020, and $200 million for FY 2021. Proxy
Statement at 107 and 108.
12
   Id. at 103


                                               24
         Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 25 of 31



only context attributed to the “other Forecasts” (including projected Net Synergies) was they were

“subsequently developed in connection with the [t]transaction.” Id. at 103.

        78.    Such, the circumstances and timing surrounding the creation of the projected Net

Synergies renders the statements included in the Proxy concerning Defendants’ belief in the value

of the projections in general, and the projected Net Synergies in particular, false and misleading.

More specifically, the Proxy’s representation that the projected Net Synergies “had been

reasonably prepared on a basis reflecting the best currently available estimates and judgements of

management of Bemis” is materially false and misleading in because the Net Synergies reflect

Amcor’s, not Defendants’, estimates and judgements. Id. at 95. Similarly, Defendants’ stated

belief that Bemis’ shareholders will “…benefit from the net cost synergies expected to result from

the transaction, which are projected to be at least $180 million annually (on a pre-tax basis) by the

end of New Amcor’s third fiscal year . . . .” is rendered false and misleading for identical reasons.

Id. at 90.

        79.    The Proxy Statement’s lack of transparency concerning synergies appears to be

coming home to roost. The Spruce Report highlights that Amcor and Bemis told an “organic”

EPS growth story through suspect cost synergies. According to Spruce Point, “Amcor claims

$180m of Bemis deal cost synergies and avoids discussion of sales synergies. Based on our

analysis, deal costs are rising faster than planned, and sales are vanishing.” Spruce Report at 2.

The Spruce Report continues by questioning Amcor’s recent guidance on cost synergies related to

the Transaction, calling it “dubious in light of evidence [Research and Development] spending is

running $35mm below plan,” concluding “Amcor was adamant at the deal announcement that cost

synergies would not include [Research and Development] cuts.” Id.

Material Omissions Concerning Goldman’s Potential Conflicts of Interest




                                                 25
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 26 of 31



        80.    The Proxy Statement also failed to disclose material information concerning

potential conflicts of interest faced by Goldman.

        81.    According to the Proxy Statement, the Board’s decision to approve the Transaction

was supported by Goldman’s opinion to the Board “to the effect that as of August 6, 2018 and

based upon and subject to the factors and assumptions set forth in its opinion, the exchange ratio

in the merger pursuant to the Transaction Agreement was fair from a financial point of view” to

Bemis stockholders. Id. at 89-91. However, Goldman was incentivized to render, as it did, a

favorable fairness opinion that the Merger Consideration was fair to Bemis’ stockholders in order

to secure additional business in connection with divestitures necessary to secure regulatory

approval for the Transaction. The initial draft of the Transaction Agreement Amcor’s counsel sent

to Bemis’ counsel on July 13, 2018 contemplated a cap on potential divestitures. Antitrust-related

undertakings were a point of discussion for Amcor’s and Bemis’ counsel on July 23, 2018 and

antitrust covenants were discussed by the Board at its July 24, 2018 Board meeting, at which

Goldman was present. Two days later, Goldman and Bemis entered into an engagement letter,

which contemplated Goldman’s role in any divestitures. The Proxy Statement sets forth that:

        in connection with obtaining regulatory approval for the transaction, Amcor and/or
        Bemis may be required to divest one or more of their respective businesses. As
        approved by Bemis, Goldman Sachs' Merchant Banking Division, or funds,
        investment vehicles or other entities managed, sponsored or advised by Goldman
        Sachs’ Merchant Banking Division or in which it may have economic interests may
        participate in any sale process with respect to such businesses, including potentially
        bidding on and purchasing one or more of such businesses.

Id. at 102.

        82.    The Proxy Statement failed, however, to disclose: (i) when Bemis approved

Goldman’s Merchant Banking Division, or funds, investment vehicles or other entities managed,

sponsored or advised by Goldman’s Merchant Banking Division or in which it may have economic




                                                 26
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 27 of 31



interests, participating in any sale process with respect to the businesses that Amcor and/or Bemis

might be required to divest in connection with obtaining regulatory approval for the Proposed

Transaction, including potentially bidding on and purchasing one or more of such businesses; and

(ii) the specific content and nature of the discussions Goldman had with Bemis regarding its

potential participation in any sale process with respect to businesses Amcor and/or Bemis might

be required to divest, including with respect to potentially bidding on and purchasing one or more

of such businesses. Unsurprisingly, the European Commission required Bemis to divest three

plants located in the United Kingdom and Ireland in order to attain regulatory approval. Similarly,

the U.S. Department of Justice required Amcor to divest three manufacturing facilities located in

Ashland, Massachusetts; Milwaukee, Wisconsin; and Madison, Wisconsin; along with certain

related assets, to complete the Transaction. As a result of the omission of the details of the timing

and nature of negotiations concerning the terms of Goldman’s engagement letter with respect to

its participation in any divestitures, the Individual Defendants misled Bemis stockholders in their

attempt to make the undervalued Transaction appear fair.

       83.     Full disclosure of investment banker conflicts is required due to the central role

played by investment banks in the evaluation, exploration, selection, and implementation of

strategic alternatives. Without this information, Bemis stockholders were unable to understand

the arrangements that Goldman was operating under in order to determine whether there were

conflicts that called into question the independence of Goldman and/or the adequacy of its fairness

opinion as a whole.

                                     CLAIMS FOR RELIEF

                                            COUNT I

         Class Claims Against All Defendants for Violations of Section 14(a) of the
                 Exchange Act and Rule 14a-9 Promulgated Thereunder



                                                 27
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 28 of 31



       84.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       85.     During the relevant period, Defendants disseminated the false and misleading

Proxy Statement specified above, which failed to disclose material facts necessary in order to make

the statements made, in light of the circumstances under which they were made, not materially

false and misleading in violation of Section 14(a) of the Exchange Act and SEC Rule 14a-9

promulgated thereunder.

       86.     By virtue of their positions within the Company, the Defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the Defendants. It misrepresented

and/or omitted material facts, including material information about the synergies projected to be

achieved pursuant to the Transaction and Goldman’s potential conflicts of interest.            The

Defendants were at least negligent in filing the Proxy Statement with these materially false and

misleading statements.

       87.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would have considered them important in deciding how

to vote on the Transaction.    In addition, a reasonable investor would have viewed a full and

accurate disclosure as significantly altering the total mix of information made available in the

Proxy Statement and in other information reasonably available to stockholders.

       88.     The Proxy Statement is an essential link in causing Bemis stockholders to approve

the Transaction.

       89.     By reason of the foregoing, the Defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.




                                                28
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 29 of 31



       90.     Because of the false and misleading statements in the Proxy Statement, Plaintiff

and the Class were damaged.

                                            COUNT II

                      Class Claims Against the Individual Defendants for
                        Violations of Section 20(a) of the Exchange Act

       91.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       92.     The Individual Defendants acted as controlling persons of Bemis within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Bemis and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Proxy Statement

filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the various statements which Plaintiff contends are false and misleading.

       93.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       94.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Transaction. They were,

thus, directly involved in the making of this document.



                                                 29
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 30 of 31



       95.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions which had input from the directors.

       96.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       97.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these Defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of Defendants’ conduct, Bemis’ stockholders were

irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands relief in his favor and in favor of the Class and against

the Defendants jointly and severally, as follows:

       A.      Ordering that this action may be maintained as a class action and certifying Plaintiff

as the Class representative and Plaintiff’s counsel as Class counsel;

       B.      Declaring that Defendants violated Sections 14(a) and/or 20(a) of the Exchange

Act, as well as SEC Rule 14a-9 promulgated thereunder;

       C.      Awarding Plaintiff and the Class compensatory and/or rescissory damages

sustained as a result of Defendants’ wrongdoing, including, but not limited to, pre-judgment and

post-judgment interest;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for




                                                30
        Case 1:19-cv-03356-PGG Document 14 Filed 05/11/20 Page 31 of 31



plaintiff’s attorneys’ and experts’ fees and expenses;

       E.      Awarding extraordinary and/or equitable relief as permitted by law, equity, and the

federal statutory provisions sued hereunder; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff respectfully requests a trial by jury on all issues so triable.



 Dated: May 11, 2020                                     WEISSLAW LLP


                                                   By
                                                         Richard A. Acocelli
                                                         1500 Broadway, 16th Floor
                                                         New York, New York 10036
                                                         Tel: (212) 682-3025
                                                         Fax: (212) 682-3010
                                                         Email: racocelli@weisslawllp.com

 OF COUNSEL:                                             Attorneys for Plaintiff

 BRAGAR EAGEL & SQUIRE, P.C.
 Melissa A. Fortunato
 885 Third Avenue, Suite 3040
 New York, New York 10022
 Tel: (212) 308-5858
 Fax: (212) 486-0462
 Email: fortunato@bespc.com

 Attorneys for Plaintiff




                                                  31
